Case: 12-14391   Date Filed: 02/28/2013   Page: 1 of 4




                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14391
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:11-cv-00126-MEF-CSC



MARVA WATKINS,

                                                            Plaintiff-Appellant,

                                   versus

KID ONE TRANSPORT,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (February 28, 2013)

Before TJOFLAT, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-14391     Date Filed: 02/28/2013   Page: 2 of 4

      Marva Watkins, proceeding pro se, appeals the summary judgment entered

by the District Court in favor of favor of Kid One Transport System, Inc. (“Kid

One”) on her claims of race and gender discrimination brought under Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e-2(a)(1), 2000e-3(a).

In her complaint, Watkins alleged that Kid One deprived her of vacation pay, paid

her lower wages than other employees, and terminated her employment illegally on

the basis of her race (black) and sex (female). Kid One, in moving for summary

judgment, asserted that Watkins was terminated from her position as a driver

because its insurance carrier cancelled her coverage; that she was not deprived of

her vacation pay or paid lower wages based on her race; and that she had failed to

exhaust her administrative remedies regarding her claim of gender discrimination.

The District Court granted Kid One’s motion, concluding that Watkins failed to

establish a prima facie case of race discrimination and failed to exhaust her

administrative remedies as to her gender discrimination claim. Watkins appeals

the court’s judgment.

      Watkins’s brief does not address the District Court’s order granting

summary judgment—the order under review. Accordingly, her appeal is

presumptively abandoned. Because she is proceeding pro se, however, we do

consider whether summary judgment was appropriate.




                                          2
               Case: 12-14391     Date Filed: 02/28/2013    Page: 3 of 4

      Title VII makes it unlawful for an employer to fail or refuse to hire or to

discharge any individual, or otherwise to discriminate against any individual with

respect to her compensation, terms, conditions, or privileges of employment,

because of her race or gender. 42 U.S.C. § 2000e-2(a)(1). To bring suit under

Title VII, a plaintiff must first exhaust her administrative remedies by filing a

timely discrimination charge with the Equal Employment Opportunity

Commission (“EEOC”). Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th

Cir. 2001) (citing 42 U.S.C. § 2000e-5(b)). Watkins’s EEOC filing failed to

charge gender discrimination; in fact, it asserted no facts revealing such

discrimination. The District Court therefore did not err in rejecting that claim. We

consider, instead, the claim of race discrimination.

      Watkins attempted to prove her claim of race discrimination by

circumstantial evidence, and thus invoked the burden-of-proof model established

by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04, 93 S.Ct. 1817,

1824-25, 36 L.Ed.2d 668 (1973). Maynard v. Bd. of Regents, 342 F.3d 1281, 1289

(11th Cir. 2003). Her first step was to show that she was: (1) a member of the

protected class; (2) qualified for her current position; (3) subject to an adverse

employment action; and (4) replaced by someone outside the protected group or

treated less favorably than any similarly situated employee outside her protected

group. Maynard, 342 F.3d at 1289. If she completed that step, Kid One had the


                                           3
                Case: 12-14391        Date Filed: 02/28/2013      Page: 4 of 4

obligation of coming forth with a legitimate, nondiscriminatory reason for its

employment decision. McDonnell Douglas Corp., 411 U.S. at 802-03, 93 S.Ct. at

1824. If it did that, Watkins had to show that the reason was pretextual. Id. at 804,

93 S.Ct. at 1825.

       Kid One was entitled to summary judgment on Watkins’s claim of race

discrimination,1 because the undisputed evidence does not support the inference

that Kid One treated non-black employees more favorably than it treated Watkins,

who is black. The record contains no evidence of any person, regardless of race,

who was allowed to remain employed as a driver with Kid One after the insurer

cancelled the driver’s coverage. Further, there is no evidence that non-black

employees were paid higher wages or paid for unused vacation leave after being

terminated from employment with Kid One.

       AFFIRMED.




1
   Watkins satisfied the first and third McDonnell Douglas Corp. steps, but, according to the
evidence, not the second or third. And she did not establish as pretext the company’s non-
discriminatory reason for the adverse employment decision.
                                                4